DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
when determining that the difference value between the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode is greater than or equal to the first preset threshold value, the intelligent socket stopping supplying power to the first home appliance; and 
when determining that the difference value between the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode is smaller than the first preset threshold value, the intelligent socket performing none processing.
It is noted that “none processing” as used in the Specification and Applicant’s 3/10/2022 refers to a bypass state in which the first home appliance operates normally (i.e., power is being supplied to the first home appliance).
Claims 2-3, 5-6 and 14 are considered allowable based at least upon their dependence upon claim 1.
For claim 7, the prior art fails to teach:
when determining that the difference value between the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode is greater than or equal to the first preset threshold value, stop supplying power to the first home appliance; and 
when determining that the difference value between the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode is smaller than the first preset threshold value, does not perform any processing.
It is noted that “none processing” as used in the Specification and Applicant’s 3/10/2022 refers to a bypass state in which the first home appliance operates normally (i.e., power is being supplied to the first home appliance).
Claims 8-9 and 11-12 are considered allowable based at least upon their dependence of claim 7.
For claim 13, the prior art fails to teach:
when determining that the difference value between the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode is greater than or equal to the first preset threshold value, stopping supplying power to the first home appliance; and 
when determining that the difference value between the actual value of the working parameter and the maximum value of the working parameter allowed by the working mode is smaller than the first preset threshold value, performing none processing.
It is noted that “none processing” as used in the Specification and Applicant’s 3/10/2022 refers to a bypass state in which the first home appliance operates normally (i.e., power is being supplied to the first home appliance).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849